                                                                                     Case 2:19-cv-04699-MHB Document 1 Filed 07/11/19 Page 1 of 6




                                                                            1   Stephen Montoya (#011791)
                                                                                Montoya, Lucero & Pastor, P.A.
                                                                            2   3200 North Central Avenue, Suite 2550
                                                                            3   Phoenix, Arizona 85012
                                                                                602-256-6718 (telephone)
                                                                            4   602-256-6667 (fax)
                                                                            5   stephen@montoyalawgroup.com

                                                                            6   Attorney for Plaintiff
                                                                            7
                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                            8
                                                                                                         FOR THE DISTRICT OF ARIZONA
                                                                            9
                                                                           10
                                                                                Angelique Briggs,                             No.
                                                                           11
                                                                                Plaintiff,
                                                                           12                                                 COMPLAINT
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13 vs.
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                                                              (Jury Trial Demanded)
                                         PHOENIX, ARIZONA 85012




                                                                           14 City of Phoenix,
                                                                           15
                                                                                Defendant.
                                                                           16
                                                                           17          For her Complaint against Defendant, Plaintiff alleges the following:
                                                                           18   1.     This is an action seeking to redress gender discrimination in the public workplace
                                                                           19          brought by Ms. Angelique Briggs against her employer, the Police Department of
                                                                           20          the City of Phoenix, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
                                                                           21          2000e, as amended by the Pregnancy Discrimination Act of 1978, Pub. L. 95-554,
                                                                           22          and the Civil Rights Act of 1991, 42 U.S.C. ' 1981a.
                                                                           23   2.     This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331,
                                                                           24          1343(4) and 42 U.S.C. § 2000e.
                                                                           25   3.     This Court has personal jurisdiction over the parties to this dispute because all
                                                                           26          actions alleged in this Complaint transpired in Maricopa County, Arizona.
                                                                           27   4.     Venue is proper in this District under 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-
                                                                           28          5(f)(3).
                                                                                      Case 2:19-cv-04699-MHB Document 1 Filed 07/11/19 Page 2 of 6



                                                                            1   5.     Angelique Briggs is a citizen of the United States of America residing in Maricopa
                                                                            2          County, Arizona.
                                                                            3   6.     Ms. Briggs is female in gender.
                                                                            4 7.       Defendant City of Phoenix (the “City”) is an Arizona municipal corporation.
                                                                            5 8.       The City owns and operates the Police Department of the City of Phoenix.
                                                                            6   9.     The City has been engaged in an industry affecting commerce and has had at least
                                                                            7          fifteen employees for each working day in at least twenty calendar weeks this year
                                                                            8          or last year at all times material to this Complaint and is thus subject to the
                                                                            9          requirements of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.
                                                                           10   10.    Ms. Briggs has been employed as a Police Officer by the City of Phoenix Police
                                                                           11          Department at all times material to this Complaint.
                                                                           12   11.    Her work performance at the Department has been satisfactory to excellent at all
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                       times material to this Complaint.
                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                                12.    During the course of her employment with the City, the City subjected Officer
                                                                           15          Briggs to different terms and conditions of employment based on her status as a
                                                                           16          woman.
                                                                           17   13.    Specifically, on March 20, 2018, Officer Briggs requested a transfer from Squad
                                                                           18          91B to Squad 91A because Squad 91A offered a more favorable work schedule
                                                                           19          consisting of working four weekdays with Friday, Saturday and Sunday off.
                                                                           20 14.      Sgt. Christopher Sund informed Officer Briggs that her transfer request to Squad
                                                                           21          91A was the only request pending at the time and in accordance with Department
                                                                           22          policy her request was first in line and would become effective on May 21, 2018.
                                                                           23 15.      In April 2018, Officer Briggs and her husband discovered that she was pregnant, and
                                                                           24          in May 2018 she informed a few of her fellow officers in the Department of her
                                                                           25          pregnancy.
                                                                           26 16.      Later that same month, Officer Briggs was informed by several of her colleagues in
                                                                           27          the Department that Sgt. Gary Bradley had asked Sgt. Sund how he could “go
                                                                           28          around” Officer Briggs’ transfer request, explaining that “I don’t want a pregnant

                                                                                                                             2
                                                                                      Case 2:19-cv-04699-MHB Document 1 Filed 07/11/19 Page 3 of 6



                                                                            1          female on my squad.”
                                                                            2   17.    Sgt. Bradley also asked his squad members to try to recruit more senior officers to
                                                                            3          request a transfer to his squad in order to thwart Officer Briggs’ transfer request.
                                                                            4   18.    On May 24, 2018, Sgt. Sund told Officer Briggs that she would not be transferring to
                                                                            5          91A because a more senior officer had requested to transfer to squad 91A before she
                                                                            6          did and consequently had precedence over her regarding the transfer request.
                                                                            7   19.    Officer Briggs was aware that there were actually two (2) vacancies on squad 91A at
                                                                            8          the time, and as of May 15, 2018, she was the only officer who had requested a
                                                                            9          transfer to squad 91A.
                                                                           10   20.    Officer Briggs was subsequently informed by several of her colleagues in the
                                                                           11          Department that Phoenix Police Commander Charles Consolian was working with
                                                                           12          Sgt. Sund and Sgt. Bradley to manipulate a male officer’s transfer request in a
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                       manner to block Officer Briggs’ transfer.
                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                                21.    Commander Consolian has engaged in a pattern of ignoring (or trivializing)
                                                                           15          complaints of discrimination in the Department and retaliating against officers who
                                                                           16          make them. See attached Exhibit A.
                                                                           17   22.    Officer Briggs subsequently discussed the problems surrounding her transfer with
                                                                           18          her union representative, Officer Santos Robles.
                                                                           19   23.    Officer Robles subsequently contacted Commander Consolian on Officer Briggs’
                                                                           20          behalf and told Consolian he needed to make things “right” regarding her transfer
                                                                           21          request.
                                                                           22 24.      After Officer Robles discussed the issue of Officer Briggs’ transfer request with
                                                                           23          Commander Consolian and informed him that Officer Briggs and the union were
                                                                           24          aware of the discriminatory conduct of Sund, Bradley and Consolian, Sgt. Sund
                                                                           25          contacted Officer Briggs on May 25, 2018 and advised her that in fact she would be
                                                                           26          transferring to Squad 91A effective May 28, 2018.
                                                                           27 25.      On June 1, 2018, Officer Briggs filed a complaint against the Police Department
                                                                           28          with the City of Phoenix “Equal Opportunity Department” as a result of the

                                                                                                                               3
                                                                                      Case 2:19-cv-04699-MHB Document 1 Filed 07/11/19 Page 4 of 6



                                                                            1          discriminatory comments and attempts to sabotage her transfer based on her
                                                                            2          pregnancy made by her supervisors at the Department as summarized above.
                                                                            3   26.    On June 2, 2018, as a result of the stress caused by the Department’s discriminatory
                                                                            4          conduct, Officer Briggs suffered a miscarriage after only seven (7) weeks of
                                                                            5          pregnancy.
                                                                            6   27.    The City’s Equal Opportunity Department ultimately failed to take any corrective
                                                                            7          action in response to Officer Briggs’ complaint.
                                                                            8   28.    The City has tolerated a discriminatory work environment at the Police Department
                                                                            9          for years now, has routinely failed to investigate complaints of discriminatory
                                                                           10          harassment and retaliation in the workplace and has failed to adequately discipline
                                                                           11          employees guilty of engaging in such misconduct. See attached Exhibits B-E.
                                                                           12   29.    The City’s conduct as described above was intentional, protracted, malicious and
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                       deliberately indifferent to and in reckless disregard of Officer Briggs’ federally
                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                                       protected rights under Title VII.
                                                                           15 30.      The City’s discriminatory treatment of Officer Briggs undermined her otherwise
                                                                           16          excellent job performance and has caused her to suffer lost wages and other income.
                                                                           17 31.      The City’s discriminatory treatment of Officer Briggs also caused her to suffer
                                                                           18          significant anxiety and emotional distress.
                                                                           19   32.    Based upon the City’s discriminatory conduct, Officer Briggs filed a Charge of
                                                                           20          Discrimination against the City of Phoenix with the United States Equal
                                                                           21          Employment Opportunity Commission (“EEOC”) on August 3, 2018. See attached
                                                                           22          Exhibit F.
                                                                           23   33.    After Officer Briggs filed her Charge of Discrimination with the EEOC, she
                                                                           24          continued to be subjected to gender discrimination at work in the manner already
                                                                           25          summarized above.
                                                                           26   34.    Officer Briggs has satisfied all of the requirements for initiating this action by
                                                                           27          exhausting her administrative remedies with the EEOC and by filing this Complaint
                                                                           28          within ninety days of her receipt of a Right to Sue letter from the EEOC. See

                                                                                                                              4
                                                                                      Case 2:19-cv-04699-MHB Document 1 Filed 07/11/19 Page 5 of 6



                                                                            1          attached Exhibit G.
                                                                            2   35.    Pursuant to Rule 38 (b) of Federal Rules of Civil Procedure, Officer Briggs hereby
                                                                            3          demands a trial by jury.
                                                                            4          WHEREFORE, Officer Briggs respectfully requests the Court to:
                                                                            5                 A.     Issue a judgment declaring that the conduct of Defendant as described
                                                                            6                        above violated Plaintiff’s rights under Title VII of the Civil Rights Act
                                                                            7                        of 1964, 42 U.S.C. § 2000e, as amended;
                                                                            8                 B.     Issue preliminary and permanent injunctions against Defendant
                                                                            9                        enjoining it from committing similar unlawful acts in the future;
                                                                           10                 C.     Issue a judgment awarding Plaintiff nominal, compensatory and
                                                                           11                        punitive damages against Defendant in amounts to be determined by
                                                                           12                        the finder-of-fact at trial;
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                              D.     Issue a judgment awarding Plaintiff reasonable costs and attorney fees
                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                                                     against Defendant pursuant to 42 U.S.C. § 2000e and any other
                                                                           15                        applicable law; and
                                                                           16                 E.     Issue a judgment awarding Plaintiff all other relief that is just and
                                                                           17                        proper against Defendant under the circumstances.
                                                                           18
                                                                           19                        Respectfully submitted this 11th day of July 2019.
                                                                           20                                MONTOYA, LUCERO & PASTOR, P.A.
                                                                           21
                                                                           22                                ________________________________
                                                                                                             Stephen Montoya
                                                                           23                                3200 North Central Avenue, Suite 2550
                                                                           24                                Phoenix, Arizona 85012
                                                                                                             Attorney for Plaintiff
                                                                           25
                                                                           26
                                                                           27
                                                                           28


                                                                                                                                5
                                                                                     Case 2:19-cv-04699-MHB Document 1 Filed 07/11/19 Page 6 of 6



                                                                            1   I hereby certify that on July 11, 2019, I electronically transmitted the foregoing document
                                                                                to the Clerk of Court using the CM/ECF System for filing.
                                                                            2
                                                                            3
                                                                            4
                                                                                ____________________________
                                                                            5
                                                                            6
                                                                            7
                                                                            8
                                                                            9
                                                                           10
                                                                           11
                                                                           12
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                           15
                                                                           16
                                                                           17
                                                                           18
                                                                           19
                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28


                                                                                                                            6
